In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00021-CR



          ROBERT RAY OWENS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
             Trial Court No. 32,438CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       A Hunt County jury convicted Robert Ray Owens of possession of child pornography. See

TEX. PENAL CODE ANN. § 43.26. After finding the State’s punishment enhancement allegation

true, the jury assessed a sentence of twenty years’ imprisonment and a $10,000.00 fine. On appeal,

Owens argues that the trial court erred in failing to suppress evidence obtained during the execution

of a search warrant.

       Owens raises this same issue in his appeals from two other convictions for possession of

child pornography in cause numbers 06-19-00020-CR and 06-19-00022-CR. We addressed this

issue in detail in our opinion of this date on Owens’ appeal in cause number 06-19-00020-CR. For

the reasons stated therein, we likewise conclude that error has not been shown in this case.

       We affirm the trial court’s judgment.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        November 13, 2019
Date Decided:          November 14, 2019

Do Not Publish




                                                 2